Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive.
	The Applicant argued that Nojiri does not disclose “the plurality of the second pads are spaced apart from the plurality of the first pads.”
	In response, the Examiner takes position that the plurality of the first pads (30.1, 30.2, 30.3, 30.4; figure 6) are separated from the plurality of the second pads (31, 32, 33, 34, 35, 36).  In figure 7, the plurality of first pads (52, 52, 53) are separated from the plurality of the second pads (54, 55, 56, 57, 58).
	The Applicant argued that Nojiri does not disclose “extension lines of the plurality of first pads substantially converge into a first point, and extension lines of the plurality of second pads substantially converge into a second point different from the first point.”
	In response, the Examiner takes position that Nojiri does not disclose these features but Nakazawa teaches the pads from two groups converge into two different points (figure 6).  Therefore, it is obvious to one having ordinary skill of the art to rearrange the position of the pads as needed in order to match with the size and shapes of the components to be mounted on the pads or to make space to rout the traces.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1 – 2, 10 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri (US 20040174183), in view of Nakazawa (US 20070222777).
Regarding claim 1, Nojiri discloses, in figure 6, an electronic component, comprising: 
A substrate (substrate 15);
a pad region (pad region for pads 30.1 - 36) including a plurality of pads (terminals 30.1 - 36) being disposed on the substrate, the plurality of pads being spaced apart from each other in a first direction (direction from 30.1 to 36); and 
a plurality of signal wires (wires connecting to terminals 30.1 to 36) disposed on the substrate respectively connected to the pads, 
wherein the plurality of pads includes a plurality of first pads (terminals 30.1 – 30.4) arranged continuously in the first direction, and a plurality of second pads (terminals 31 - 36) arranged continuously in the first direction, and 
the first pads and the second pads are spaced apart from each other in the first direction (terminals are space apart from each other), 
wherein each of the first pads and the second pads has a shape having a first short side (short side of terminals) extending in the first direction, a second short side (the other short side of the terminals) parallel to the first short side, and two long sides (the long sides of the terminals) respectively connecting the first short side and the second short side, 

	Noriji does not explicitly disclose first extension lines of the plurality of first pads substantially converge into a first point, and second extension lines of the plurality of the second pads substantially converge into a second point different from the first point.
	Nakazawa teaches the first extension lines of pads (115t) substantially converge into a first point (P1), and second extension lines of pads (125t) substantially converge into a second point (P3) different from the first point.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to rearrange the position of the pad to have converging point at different position, as suggested by Nakazawa, in order to make space for the routing trace to run around pads on the surface of the circuit board.

Regarding claim 2, Nojiri discloses the claimed invention as set forth in claim 1.  Nojiri further discloses the first interval is equal to or smaller than the second interval (interval between 30.1 and 30.2 is smaller than interval between 31 and 32).

Regarding claim 10, Nojiri discloses an electronic component, comprising: 
a substrate (substrate 15);

a plurality of second pads (terminals 31 - 36) arranged in the first direction on the substrate and spaced apart from each other in a second pitches, and the second pads are spaced apart from the first pads in the first direction; and 
a plurality of signal wires (wires connecting to terminals) respectively connected to the first pads and the second pads, and 
wherein the first pitch is defined by sum of width each of the first pads and interval between adjacent first pads, wherein the second pitch is defined by sum of width each of the second pads and interval between adjacent second pads, and wherein the first pitch is different from the second pitch (see pads width and space between pads in figure 6).
Noriji does not explicitly disclose extension lines of the plurality of first pads substantially converge into a first point, and extension lines of the plurality of the second pads substantially converge into a second point different from the first point.
	Nakazawa teaches tine extension lines of pads (115t) substantially converge into a first point (P1), and extension lines of pads (125t) substantially converge into a second point (P3) different from the first point.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to rearrange the position of the pad to have converging point at different position, as suggested by Nakazawa, in order to make space for the routing trace to run around pads on the surface of the circuit board.

Regarding claim 11, Nojiri discloses the claimed invention as set forth in claim 10.  Nojiri further discloses the first pitch is smaller than the second pitch (as seen in figure 6).

Regarding claim 12, Nojiri discloses the claimed invention as set forth in claim 11.  Nojiri further discloses the interval between adjacent first pads is equal to or smaller than the interval between adjacent second pads (see spaces between pads in figure 6).

Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri (US 20040174183, Figure 6), in view of Nakazawa (US 20070222777), in further view of Nojiri2 (US 20040174183, Figure 5).
Regarding claim 3, Nojiri discloses the claimed invention as set forth in claim 1.
Nojiri does not explicitly disclose, in Figure 6, each of the first short sides of the first pads is equal to or smaller than the each of the first short sides of the second pads.
	Nojiri2 discloses, in Figure 5, each of the first short sides of the first pads (30.1 – 30.4) is equal to or smaller than the each of the first short sides of the second pads (31 - 36).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the shape of the pads in order to accommodate different pad size and shape of external devices.

claim 14, Nojiri discloses the claimed invention as set forth in claim 12.
Nojiri does not explicitly disclose in Figure 6 the width of each of the first pads is equal to or smaller than the width of each of the second pads.
	Nojiri2 discloses in figure 6 the width of each of the first pads is equal to or smaller than the width of each of the second pads.
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the shape of the pads in order to accommodate different pad size and shape of external devices.

Claims 4, 7, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri (US 20040174183), in view of Nakazawa (US 20070222777), in view of Nagata (US 6677171).
Regarding claim 4, Nojiri discloses the claimed invention as set forth in claim 1.
Nojiri does not explicitly disclose each of the long sides of the first pads is smaller than each of the long sides of the second pads.
Nagata teaches each of the long sides of the first pads is smaller than each of the long sides of the second pads (Figure 18).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the shape of the pads in order to accommodate different pad size and shape of external devices.

Regarding claim 7, Nojiri discloses the claimed invention as set forth in claim 1.

Nagata teaches distance between the first short side of one first pad closest to the second pads among the first pads and the first short side of one second pad closest to the first pads among the second pads is different from the first interval (see Figure 18).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the distance between pads in order to accommodate different size, shape and pattern of the pads on the external device.

Regarding claim 8, Nojiri discloses the claimed invention as set forth in claim 7.  Nojiri further suggests the distance between the first short side of the one first pad and the first short side of the one second pad is larger than the second interval (distance between 30.4 and 31 is larger than distance between 31 and 32).

Regarding claim 15, Nojiri discloses the claimed invention as set forth in claim 10.
Nojiri does not explicitly disclose the interval between the first pads and the second pads is different from the interval between adjacent first pads and the interval between adjacent second pads.

It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the distance between pads in order to accommodate different size, shape and pattern of the pads on the external device.

Claims 5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri (US 20040174183), in view of Nakazawa (US 20070222777), in further view of Rostoker (US 5565385).
Regarding claim 5, Nojiri, in view of Nakazawa, discloses the claimed invention as set forth in claim 1.
Nojiri does not explicitly disclose each of the first pads has a shape of parallelogram form, trapezoid form having two non-parallel opposing sides, and transformed parallelogram form in which a vertex area where the long sides and the short sides are connected is tapered o rounded, and each of the second pads has a shape of parallelogram form, trapezoid form having two non-parallel opposing sides, and parallelogram form in which a vertex area where the long sides and the short sides are connected is tapered or rounded. 
Rostoker teaches, in figure 7a, each of the first pads has a shape of parallelogram form, trapezoid form having two non-parallel opposing sides (left and right side are opposing but not parallel), and transformed parallelogram form in which a vertex area where the long sides and the short sides are connected is tapered o 
It would have been obvious to one having skill in the art at the effective filing date of the invention to configure the shape of pad to parallelogram, as suggested by Rostoker, in order to make enough space to connect the routing traces.

Regarding claim 20, Nojiri, in view of Nakazawa, discloses the claimed invention as set forth in claim 10.
Nojiri does not explicitly disclose each of the first pads has a shape of parallelogram form, trapezoid form having two non-parallel opposing sides, and transformed parallelogram form in which a vertex area where the long sides and the short sides are connected is tapered o rounded, and each of the second pads has a shape of parallelogram form, trapezoid form having two non-parallel opposing sides, and parallelogram form in which a vertex area where the long sides and the short sides are connected is tapered or rounded. 
Rostoker teaches, in figure 7a, each of the first pads has a shape of parallelogram form, trapezoid form having two non-parallel opposing sides (left and right side are opposing but not parallel), and transformed parallelogram form in which a vertex area where the long sides and the short sides are connected is tapered o rounded (short side and long side are connected in a tapered form, or round form in figure 7e), and each of the second pads has a shape of parallelogram form, trapezoid 
It would have been obvious to one having skill in the art at the effective filing date of the invention to configure the shape of pad to parallelogram, as suggested by Rostoker, in order to make enough space to connect the routing traces.

Claims 9, 13, 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri (US 20040174183), in view of Nakazawa (US 20070222777), in view of Wildes (US 5951304).
Regarding claim 9, Nojiri discloses the claimed invention as set forth in claim 1.
Nojiri does not explicitly disclose a reference pad extending in a second direction crossing to the first direction and spaced apart from the first pads in the first direction, the first pads disposed between the second pads and the reference pad, and wherein the first pads and the second pads are respectively inclined to the reference line.
Wildes a reference pad (middle pad, figure 5) extending in a second direction (direction along the line 52) crossing to the first direction (direction along all the pads) and spaced apart from the first pads (two pads closest to the middle pad) in the first direction, the first pads disposed between the second pads (the pads further away from the middle pad) and the reference pad (middle pad), and wherein the first pads and the second pads are respectively inclined to the reference line (all pads are inclined to the middle pad).


Regarding claim 13, Nojiri discloses the claimed invention as set forth in claim 12.
Nojiri does not explicitly disclose the interval between adjacent first pads increase along the second direction crossing the first direction, and wherein the interval between adjacent second pads is increase along the second direction.
Wildes teaches the interval between adjacent first pads increase along the second direction crossing the first direction, and wherein the interval between adjacent second pads is increase along the second direction (see Figure 15).
It would have been obvious to one having skill in the art at the effective filing date of the invention to rearrange the pad positions in order to accommodate different size, shape and position of the pads from external devices.

Regarding claim 16, Nojiri discloses the claimed invention as set forth in claim 10.
Nojiri does not explicitly discloses a reference pad spaced apart from the second pads, the first pads disposed between the second pads and the reference pad, wherein the reference pad extends in a second direction crossing the first direction, and wherein the first pads and the second pads respectively inclined to the reference pad.

It would have been obvious to one having skill in the art at the effective filing date of the invention to rearrange the pad positions in order to accommodate different size, shape and position of the pads from external devices.

Regarding claim 17, Nojiri discloses the claimed invention as set forth in claim 16.  Wildes further discloses the interval between the reference pad and a closest first pad to the reference pad increase along the second direction (figure 5).

Regarding claim 18, Nojiri discloses the claimed invention as set forth in claim 16.  Wildes further suggests a plurality of third pads (other set of pads symmetric to the first pads through the middle pad, figure 5) spaced apart from the first pads in the first direction therebetween the reference pad, and wherein the third pads are respectively symmetric the first pads relative to the reference pad.

Regarding claim 19, Nojiri discloses the claimed invention as set forth in claim 18.  Wildes further suggests a plurality of fourth pads (plurality of fourth pads symmetric .

Allowable Subject Matter
Claims 21, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 9, a combination of limitations that a between-angle formed by the first extension lines and the reference line is different from a between-angle formed by the second extension lines and the reference line. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 22, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the first point and the second point are separated by a distance in the first direction and a second direction crossing the first direction. None of the reference art of record discloses or renders obvious such a combination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Urushido (US 20060049494) teaches two different converging points in figure 4.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848